 4:19-cr-03011-JMG-CRZ Doc # 376 Filed: 09/29/20 Page 1 of 2 - Page ID # 1785




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          4:19-CR-3011

vs.
                                                         ORDER
DANTE D. WILLIAMS,

                  Defendant.


      Pursuant to the defendant's correspondence (filing 372), received
September 28, 2020,


      IT IS ORDERED:


      1.   The defendant's motion to appoint counsel (filing 366) is
           granted.


      2.   CJA Counsel, Chad J. Wythers, is reappointed as attorney
           of record for the defendant.


      3.   The defendant's motion for new counsel (filing 356) is
           deemed withdrawn.


      4.   A status hearing is set for October 13, 2020, at 10:30 a.m. in
           Courtroom 2, Robert V. Denney Federal Building, 100
           Centennial Mall North, Lincoln, NE before Chief Judge John
           M. Gerrard. The defendant shall be present at the hearing.
4:19-cr-03011-JMG-CRZ Doc # 376 Filed: 09/29/20 Page 2 of 2 - Page ID # 1786




    Dated this 29th day of September, 2020.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                    -2-
